Citation Nr: 0414641	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  98-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.  


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for tinea pedis, claimed as a foot condition.  The veteran 
subsequently perfected this appeal.  

In December 2001, the Board remanded this case for further 
development.  In November 2002, the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In August 2003, the Board remanded this case to the 
RO for readjudication.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that he is entitled to service 
connection for a skin disorder of the feet.  He asserts that 
his foot problems are due to his basic training in Puerto 
Rico in 1954.

An October 1996 statement from Dr. C. J. Berrocal indicates 
that the veteran has been a patient for the past 10 years 
during which time he complained on several occasions of 
problems with his feet.  The veteran reported that he 
developed a micotic infection during his stint in the Army 
and that it has been troubling him ever since.  The veteran 
subsequently submitted an authorization and in April 2003, 
the Board requested treatment records from Dr. Berrocal; 
however, a response was not received.  

Pursuant to the duty to assist, VA will make reasonable 
efforts to obtain relevant records from private medical care 
providers.  Reasonable efforts generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  

Accordingly, this case is REMANDED as follows:

1.  The RO should make a follow up 
request to obtain records from Dr. C. J. 
Berrocal, pertaining to the veteran's 
treatment for a skin disorder of his 
feet.  If necessary, the RO should 
request an updated authorization from the 
veteran.  All records obtained or any 
response received should be associated 
with the claims folder.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
skin disorder of the feet.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




